DETAILED ACTION
Allowable Subject Matter
Claims 1-16 are allowed.
The following is an examiner’s statement of reasons for allowance: upon consideration of the art of record it has been decided that the prior art neither anticipated nor renders obvious the claimed system for automatically monitoring and controlling the removing within a sterilizable environment of a cover sealed to a tub, the tub and cover having corresponding pluralities of corners, the system comprising: a sterilizable chamber capable of maintaining an aseptic condition, the chamber comprising: a source locating structure disposed to hold the tub in a fixed position, a cover removal station disposed to engage with the cover and to peel the cover from the tub, a peeling monitor surface positioned proximate the cover removal station, one or more light sources disposed to illuminate at least a portion of the peeling monitor surface, one or more light sensors sensitive to light from the light source and disposed to collect and measure light diffusely reflected from the illuminated portion of the peeling monitor surface, and a controller in communication with the cover removal station, the light source and the light sensor. The prior art Miyamoto U.S. 2006/0219359 discloses a system for monitoring and controlling the removing of a cover, having a source locating structure 38, a cover removal station 30, a peeling monitor 53, one or more light sources see at least paragraph 90 and a controller 54.  Miyamoto does not disclose a tub having a cover corresponding to a plurality of corners a sterilizable chamber for maintaining aseptic condition, fixing the tub in a fixed position with the locating structure, a cover removal station for engaging the cover and the peel the cover from the tube, a peeling monitor surface proximate the cover removal station, one or more light sources for illuminating at least a portion of the peeling monitor surface, one or more light sensor sensitive to the light from the light source and disposed to collect and measure light diffusely reflected from the illuminated portion of the peeling monitor surface, and a controller in communication with the cover removal station, the light source and the light sensor. Thus, it is examiner’s opinion that the prior art neither anticipates nor renders obvious the claimed system. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUCAS E A PALMER whose telephone number is (303)297-4779. The examiner can normally be reached Monday -Thursday 8am-6pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on 571-270-1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Lucas E. A. Palmer/
Examiner, Art Unit 3731                                                                                                                                                                                                        

/NATHANIEL C CHUKWURAH/Primary Examiner, Art Unit 3731